USCA11 Case: 20-14018    Date Filed: 10/13/2021   Page: 1 of 14




                                                  [PUBLISH]

                          In the

         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-14018
                 Non-Argument Calendar
                 ____________________


UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,
versus
MARTIN ENRIQUE MONDRAGO GIRON,


                                         Defendant-Appellant.
USCA11 Case: 20-14018        Date Filed: 10/13/2021     Page: 2 of 14




2                      Opinion of the Court                 20-14018

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 8:14-cr-00289-SDM-AEP-1
                     ____________________


Before NEWSOM, LAGOA, and ANDERSON, Circuit Judges.

ANDERSON, Circuit Judge:

        Martin Enrique Mondrago Giron, a Colombian national and
federal prisoner proceeding pro se, appeals the denial of his motion
for compassionate release under 18 U.S.C. § 3582(c)(1)(A). Giron
argues that the district court erred in two ways: first, it improperly
relied upon a policy statement of the Sentencing Commission
when deciding whether an “extraordinary and compelling” reason
existed to reduce Giron’s sentence, U.S.S.G. § 1B1.13; second, the
district court abused its discretion by not considering the sentenc-
ing factors under 18 U.S.C. § 3553(a).
       We review de novo whether a defendant is eligible for a sen-
tence reduction under 18 U.S.C. § 3582(c)(1)(A). United States v.
Bryant, 996 F.3d 1243, 1251 (11th Cir. 2021). After eligibility is es-
tablished, we review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021). The abuse of discretion
USCA11 Case: 20-14018        Date Filed: 10/13/2021      Page: 3 of 14




20-14018                Opinion of the Court                         3

standard of review “is not simply a rubber stamp.” United States
v. Johnson, 877 F.3d 993, 997 (11th Cir. 2017) (quoting United
States v. Docampo, 573 F.3d 1091, 1104 (11th Cir. 2009) (Barkett,
J., concurring in part and dissenting in part)). “A court must explain
its sentencing decisions adequately enough to allow for meaningful
appellate review.” Id. This standard of review, though, does afford
district courts a “range of choice,” and we “cannot reverse just be-
cause we might have come to a different conclusion.” Harris, 989
F.3d at 912 (quoting Sloss Indus. Corp. v. Eurisol, 488 F.3d 922, 934
(11th Cir. 2007)). A district court abuses its discretion if it applies
an incorrect legal standard, follows improper procedures in making
its determination, or makes clearly erroneous factual findings. Id.
at 911.
                                  I.
       We begin with Giron’s first issue—did the district court err
by relying upon U.S.S.G. § 1B1.13, the Sentencing Commission’s
policy statement, and denying his request for compassionate re-
lease. A district court has no inherent authority to modify a de-
fendant’s sentence and may do so “only when authorized by a stat-
ute or rule.” United States v. Puentes, 803 F.3d 597, 606 (11th Cir.
2015). A statutory exception exists for compassionate release. 18
U.S.C. § 3582(c)(1)(A). Under this exception, a district court may
grant a prisoner’s motion for compassionate release after determin-
ing that (1) “extraordinary and compelling reasons warrant such a
reduction,” (2) “such a reduction is consistent with applicable pol-
icy statements issued by the Sentencing Commission,” and (3) §
USCA11 Case: 20-14018        Date Filed: 10/13/2021      Page: 4 of 14




4                       Opinion of the Court                 20-14018

3553(a) sentencing factors weigh in favor of a reduction. Id. The
Sentencing Commission has issued a policy statement concerning
this exception: Section 1B1.13. The application notes for Section
1B1.13 identify four general categories of “extraordinary and com-
pelling reasons”: medical, age, family, and a “catch-all ‘other rea-
sons’ category.” Bryant, 996 F.3d at 1249–50 (citing U.S.S.G.
§ 1B1.13 cmt. n.1). If a district court finds that an extraordinary and
compelling reason exists, it must also determine that “[t]he defend-
ant is not a danger to the safety of any other person or to the com-
munity” before granting compassionate release.                 U.S.S.G.
§ 1B1.13(2).
       On appeal, Giron argues that the policy statement does not
constrain district courts from independently assessing whether ex-
traordinary and compelling reasons exist. He further argues that
the confluence of his medical conditions and COVID-19 creates an
extraordinary and compelling reason warranting compassionate
release under either the medical or catch-all provisions of Section
1B1.13. Under this Court’s recent precedent, however, Giron is in-
correct on both counts.
        First, we have recently held that Section 1B1.13 constrains
district courts’ authority to identify when extraordinary and com-
pelling reasons exist. Bryant, 996 F.3d at 1262. The compassionate
release exception requires that any sentence reduction be “con-
sistent with applicable policy statements.”             18 U.S.C.
§ 3582(c)(1)(A). In Bryant, we concluded that Section 1B1.13 “is an
applicable policy statement that governs all motions under Section
USCA11 Case: 20-14018        Date Filed: 10/13/2021      Page: 5 of 14




20-14018                Opinion of the Court                         5

3582(c)(1)(A).” 996 F.3d at 1262. “Accordingly, district courts may
not reduce a sentence under Section 3582(c)(1)(A) unless a reduc-
tion would be consistent with 1B1.13.” Id. This “consistent-with
requirement” means that Section 1B1.13 is “binding on district
courts” that are adjudicating motions for compassionate release
under 18 U.S.C. § 3582(c)(1)(A). Id. at 1251–52. Thus, under Bry-
ant, the only circumstances that can rise to the level of extraordi-
nary and compelling reasons for compassionate release are limited
to those extraordinary and compelling reasons as described by Sec-
tion 1B1.13.
       Second, we cannot conclude that the district court erred in
concluding that Giron had failed to demonstrate extraordinary and
compelling reasons for compassionate release. Giron asserts only
medical reasons. Under the governing policy statement, the only
medical conditions that rise to the level of extraordinary and com-
pelling are as follows: if the medical condition (i) is a terminal ill-
ness or (ii) “substantially diminishes the ability of the defendant to
provide self-care within” prison. U.S.S.G. § 1B1.13 cmt. n.1(A).
The Government, in its response to Giron’s motion for compas-
sionate release, argued that Giron’s high cholesterol, high blood
pressure, and coronary artery disease were manageable in prison,
despite the existence of the COVID-19 pandemic. The district
court adopted the Government’s response in full when denying
compassionate release, and we cannot conclude that the district
court erred. See Harris, 989 F.3d at 912 (holding that the district
court did not abuse its discretion by denying compassionate release
USCA11 Case: 20-14018             Date Filed: 10/13/2021         Page: 6 of 14




6                          Opinion of the Court                        20-14018

to an inmate with hypertension despite the increased risk of death
or severe medical complications from COVID-19).
       The catch-all provision likewise cannot provide Giron relief.
As stated in Section 1B1.13’s application notes, in addition to the
descriptions of extraordinary and compelling reasons in the medi-
cal, age, and family categories, the application notes provide for a
catch-all (other reasons) category, but only “[a]s determined by the
Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13 cmt. n.1(D).
We held in Bryant that this language precluded district courts from
finding extraordinary and compelling reasons within the catch-all
provision beyond those specified by the Sentencing Commission in
Section 1B1.13. 996 F.3d at 1263–65. Therefore, the district court
did not err by finding that no extraordinary and compelling reason
existed as defined by Section 1B1.13.
                                       II.
      Giron’s second argument on appeal is that the district court
abused its discretion by denying his motion for compassionate re-
lease without weighing the sentencing factors under 18 U.S.C.
§ 3553(a). Under 18 U.S.C. § 3582(c)(1)(A), 1 a district court may not


1
  The statute says, “[T]he court . . . may reduce the term of imprison-
ment . . . after considering the factors set forth in [18 U.S.C. §] 3553(a) to the
extent that they are applicable, if it finds that extraordinary and compelling
reasons warrant such a reduction . . . and that such a reduction is consistent
with applicable policy statements issued by the Sentencing Commission.” 18
U.S.C. § 3582(c)(1)(A) (formatting modified).
USCA11 Case: 20-14018            Date Filed: 10/13/2021         Page: 7 of 14




20-14018                   Opinion of the Court                               7

grant compassionate release unless it makes three findings. United
States v. Tinker, — F.4th —, 2021 WL 4434621, at *2 (11th Cir.
Sept. 28, 2021). 2 Those three findings, which Tinker holds need
not be made in any particular order, id., are: first, that an extraor-
dinary and compelling reason exists; second, that a sentencing re-
duction would be consistent with U.S.S.G. § 1B1.13 3; and third, that
§ 3553(a) factors weigh in favor of compassionate release. Here, by
adopting the Government’s response in full, the district court
seemingly addressed only the first issue: whether an extraordinary
and compelling reason existed. The Government’s response noted
that the second and third issues were relevant if the district court
were to grant compassionate release, but it did not independently
analyze them. This raises a question: does a district court abuse its
discretion by denying compassionate release after analyzing only
one of the three statutory requirements under 18 U.S.C.
§ 3582(c)(1)(A)? Based on the plain text of the statute and our re-
cent precedent, we conclude that the answer is no.
                                      A.



2
 The Sixth and Tenth Circuits have similarly described this as a three-step test
for granting compassionate release. United States v. Jones, 980 F.3d 1098,
1107–08 (6th Cir. 2020); United States v. McGee, 992 F.3d 1035, 1042–43 (10th
Cir. 2021).
3
  This finding, in turn, requires the district court to determine that compas-
sionate release would not “endanger any person or the community within the
meaning of § 1B1.13’s policy statement.” Tinker, 2021 WL 4434621, at *2.
USCA11 Case: 20-14018         Date Filed: 10/13/2021      Page: 8 of 14




8                       Opinion of the Court                   20-14018

       When denying a request for compassionate release, a district
court need not analyze the § 3553(a) factors if it finds either that no
extraordinary and compelling reason exists or that the defendant is
a danger to the public. Our very recent decision in Tinker so holds,
as discussed more fully below. Similarly, the text of 18 U.S.C.
§ 3582(c)(1)(A) plainly provides that a district court may grant com-
passionate release only “after considering the factors set forth in
section 3553(a) to the extent that they are applicable,” and only af-
ter making two additional findings:
       (1) that “extraordinary and compelling reasons warrant such
            a reduction,” and
       (2) “that such a reduction is consistent with applicable policy
            statements issued by the Sentencing Commission.”
The clear inference from the language—“after considering the fac-
tors set forth in section 3553(a)”—is that the third finding a district
court must make before granting compassionate release is that the
§ 3553(a) factors favor compassionate release. To demonstrate that
compassionate release is available only if the district court makes
all three findings, we set forth verbatim the relevant language of
the statute, inserting in brackets [1], [2], and [3] reflecting the three
necessary findings:
       (c) Modification of an imposed term of imprisonment.—The
       court may not modify a term of imprisonment once it has
       been imposed except that—
              (1) in any case—
USCA11 Case: 20-14018        Date Filed: 10/13/2021      Page: 9 of 14




20-14018                Opinion of the Court                         9

                     (A) the court . . . may reduce the term of im-
                     prisonment . . . [3] after considering the factors
                     set forth in section 3553(a) to the extent that
                     they are applicable, if it finds that—
                            (i) [1] extraordinary and compelling rea-
                            sons warrant such a reduction . . .
                     [2] and that such a reduction is consistent with
                     applicable policy statements issued by the Sen-
                     tencing Commission . . . .
18 U.S.C. § 3582(c)(1)(A). The plain language of the statute means
that compassionate release is permissible only if all three findings
are made: “The court may not modify a term of imprisonment
once it has been imposed except that . . . .” Id. If any one of the
necessary findings cannot be made, then compassionate release is
not permissible. Thus, when the district court in this case found
that extraordinary and compelling reasons for compassionate re-
lease did not exist, it found that one of three absolute prerequisites
for compassionate release did not exist, and the district court was
not required to examine the other prerequisites. In other words, if
the district court finds that no extraordinary and compelling reason
exists, then it cannot reduce the inmate’s sentence—even if the
§ 3553(a) factors favor doing so.
                                  B.
        This Court’s recent decision in Tinker compels this analysis.
Moreover, even before Tinker, our Bryant decision implied that a
district court need not consider the § 3553(a) factors if it determines
USCA11 Case: 20-14018       Date Filed: 10/13/2021     Page: 10 of 14




10                     Opinion of the Court                 20-14018

that “extraordinary and compelling reasons” for compassionate re-
lease do not exist. 996 F.3d at 1254 (“If he is dangerous or if his
circumstances do not match any of the four categories, then he is
ineligible for a reduction. If he is not dangerous and his circum-
stances fit into an approved category, then he is eligible, and the
court moves on to consider the Section 3553(a) factors . . . .”).
       This case is similar to Tinker, though the facts are inverted.
In Tinker, the district court assumed that “extraordinary and com-
pelling reasons” existed for compassionate release yet ultimately
decided that the § 3553(a) factors and the requirements in U.S.S.G.
§ 1B1.13 counseled against relief. 2021 WL 4434621, at *1. Here,
the district court found that “extraordinary and compelling rea-
sons” did not exist and did not even discuss the § 3553(a) factors.
In other words, the district court in Tinker skipped step one, and
the district court here skipped step three. Despite this distinction,
our reasoning in Tinker compels the same result here.
       In Tinker, the defendant argued, inter alia, “that the district
court erred when it assumed that he satisfied § 3582’s ‘extraordi-
nary and compelling reasons’ criterion without making explicit fac-
tual findings to that effect.” Id. We rejected that argument for
three reasons. First, “nothing on the face of 18 U.S.C.
§ 3582(c)(1)(A) requires a court to conduct the compassionate-re-
lease analysis in any particular order.” Id. at *2. Second, because
the three findings required by § 3582(c)(1)(A) are “all necessary
conditions” for the granting of compassionate release, “the absence
of even one would foreclose a sentence reduction.” Id. Therefore,
USCA11 Case: 20-14018             Date Filed: 10/13/2021         Page: 11 of 14




20-14018                    Opinion of the Court                                11

a district may “skip” the consideration of one condition by assum-
ing its existence and deny relief if it finds that “at least one of the
compassionate-release conditions was not satisfied.” Id. Third, our
precedent “in a related First Step Act context” held “that a district
court does not necessarily err when it assumes that a defendant is
eligible for a sentence reduction but exercises its discretion to deny
it.” Id. at *3 (citing United States v. Gonzalez, 9 F.4th 1327 (11th
Cir. 2021)). 4 While not necessary to our holding, we cited with


4
  In Gonzalez, we affirmed a district court’s decision to deny a sentence reduc-
tion under Section 404(b) of the First Step Act of 2018, Pub. L. No. 115-391,
132 Stat. 5194, 5222. 9 F.4th at 1329. The district court first determined that
Gonzalez was not eligible for a sentence reduction under Section 404(b), and
we reversed that decision. Id. at 1331. But the district court, in the alternative,
assumed that Gonzalez was eligible and denied his requested sentence reduc-
tion “in the exercise of its discretion.” Id. at 1332. Gonzalez urged this Court
to “hold that district courts must always calculate and consider a defendant’s
new range under the Sentencing Guidelines before exercising their discretion
under § 404(b) of the First Step Act.” Id. We disagreed because such a holding
would be inconsistent with Rule 52(a) of the Federal Rules of Criminal Proce-
dure, which states that “[a]ny error, defect, irregularity, or variance that does
not affect substantial rights must be disregarded.” Id. at 1333 (alteration in
original). As applied to Gonzalez, the district court’s decision to assume—
rather than explicitly spell out—his eligibility was a harmless error because the
district court “would have imposed the same sentence without the error.” Id.
(quoting United States v. Barner, 572 F.3d 1239, 1248 (11th Cir. 2009)). The
same was true in Tinker: “Even if a district court were to find that ‘extraordi-
nary and compelling reasons’ justify early release, the result would be the
same—denial—where the § 3553(a) factors militate against a sentence reduc-
tion. Accordingly, . . . requiring the court to make an explicit finding would be
in tension with Rule 52(a) here, as well.” 2021 WL 4434621, at *3.
USCA11 Case: 20-14018             Date Filed: 10/13/2021          Page: 12 of 14




12                          Opinion of the Court                        20-14018

approval relevant precedent from sister circuits that agreed with
our conclusion.5 Id.
         These three reasons (especially the second) compel us to
conclude that the district court did not abuse its discretion by re-
jecting Giron’s motion for compassionate release based solely on
its finding that “extraordinary and compelling reasons” did not ex-
ist. In other words, “the absence of even one [of these three neces-
sary conditions] would foreclose a sentence reduction” and “skip-
ping over a necessary condition in the § 3582(c)(1)(A) context isn’t
per se reversible.” Id. at *2–3. This is as true for skipping step one
as it is for skipping step three.
       Another of our recent cases deserves mention. In United
States v. Cook, we stated that “a district court abuses its discretion

5
  See United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021) (“[D]istrict courts
may deny compassionate-release motions when any of the three prerequisites
listed in § 3582(c)(1)(A) is lacking and do not need to address the others.”);
United States v. Rodd, 966 F.3d 740, 747 (8th Cir. 2020) (holding that when a
district court has assumed the existence of “extraordinary and compelling rea-
sons,” the reviewing court need only determine whether the court abused its
discretion in analyzing the § 3553(a) factors); United States v. Keller, 2 F.4th
1278, 1284 (9th Cir. 2021) (“[A]lthough a district court must perform this se-
quential inquiry before it grants compassionate release, a district court that
properly denies compassionate release need not evaluate each step.”); United
States v. Hald, 8 F.4th 932, 942–43 (10th Cir. 2021) (“If the most convenient
way for the district court to dispose of a motion for compassionate release is
to reject it for failure to satisfy one of the steps, we see no benefit in requiring
it to make the useless gesture of determining whether one of the other steps
is satisfied.”).
USCA11 Case: 20-14018        Date Filed: 10/13/2021     Page: 13 of 14




20-14018                Opinion of the Court                        13

when it decides a motion under § 3582(c)(1)(A)(i) without consid-
ering the applicable [§ 3553(a)] factors.” 998 F.3d 1180, 1184 (11th
Cir. 2021). However, in Cook, the Government conceded that the
defendant had established an extraordinary and compelling reason
for a sentence reduction, and the Government’s only argument for
affirming the district court’s denial of compassionate release was
that the § 3553(a) factors favored denying release, and that the rec-
ord was sufficient to show that the district court considered the §
3553(a) factors. Id. at 1185–86. Therefore, when the district court
denied the defendant’s motion for compassionate release without
explaining how it weighed the § 3553(a) factors, we found that the
district court abused its discretion because the record did “not al-
low for meaningful appellate review.” Id. at 1186.
        This case is different. The Government argued, and the dis-
trict court agreed, that Giron had not presented an extraordinary
and compelling reason. The reasoning for that finding is apparent
in the record, which affords an opportunity for meaningful appel-
late review of the district court’s decision. See Johnson, 877 F.3d
at 997 (noting that meaningful appellate review can occur if an ex-
planation of the district court’s decision exists either “in the record
or the court’s order”). Thus, when the district court here found
that extraordinary and compelling reasons for compassionate re-
lease did not exist, one of the necessary conditions for granting
compassionate release was absent; therefore, compassionate re-
lease was foreclosed. Tinker, 2021 WL 4434621, at *2.
                                 III.
USCA11 Case: 20-14018       Date Filed: 10/13/2021    Page: 14 of 14




14                     Opinion of the Court                20-14018

       In summary, the district court did not abuse its discretion in
denying Giron’s motion for compassionate release. Our recent de-
cision in Bryant held that district courts are bound by U.S.S.G.
§ 1B1.13 when granting compassionate release and that only the
Bureau of Prisons can expand the extraordinary and compelling
reasons under the catch-all provision. This holding forecloses Gi-
ron’s first claimed error. Additionally, our recent decision in
Tinker forecloses Giron’s second claim to error. While the district
court did not analyze the § 3553(a) sentencing factors, it was not
required to do so. The district court’s finding of no “extraordinary
and compelling reasons” was sufficiently supported to permit ap-
pellate review and was sufficient in itself to support the district
court’s denial of compassionate release. Accordingly, we affirm.
      AFFIRMED.